—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Bellantoni, J.), dated February 22, 1994, which, upon a fact-finding order of the same court also dated February 22, 1994, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of attempted aggravated sexual abuse in the first degree, endangering the welfare of a child, and attempted assault in the third degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of one year. The appeal brings up for review the fact-finding order dated February 22, 1994.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is vacated, the petition is dismissed, and the matter is remitted to the Family Court, Westchester County, for the purpose of entering an order pursuant to Family Court Act § 375.1.
The appellant correctly contends that the petition and the supporting depositions filed by the presentment agency do not contain nonhearsay allegations establishing every element of the crimes charged and the appellant’s commission thereof (see, Family Ct Act § 311.2 [3]; Matter of Lisette V., 199 AD2d 513; Matter of Robert C., 185 AD2d 845; cf., Matter of Antwan B., 198 AD2d 348). Therefore, although the appellant’s guilt was proven beyond a reasonable doubt, the petition must be dismissed.
In view of our determination, we do not reach the appel*408lant’s remaining contentions. Balletta, J. P., Thompson, Joy and Florio, JJ., concur.